DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 14 are objected to because of the following informalities:  
Claim 1 includes the limitation “the processor” at lines 8-9; however, the examiner suggests that the limitation be amended to “the one or more processors”. 
Claim 1 includes the limitation “generate a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time” at lines 12-13; however, the examiner suggests that the limitation be amended to “generate a first record for the first monetary instrument including the first data structure and the first monetary value, which allows tracking across multiple different transactions over time”.
Claim 8 includes the limitation “generating a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time” at lines 11-12; however, the examiner suggests that the limitation be amended to “generating a first record for the first monetary instrument including the first data structure and the first monetary value, which allows tracking across multiple different transactions over time”.
Claim 14 includes the limitation “generating a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time” at lines 12-13; however, the examiner suggests that the limitation be amended to “generating a first record for the first monetary instrument including the first data structure and the first monetary value, which allows tracking across multiple different transactions over time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 1:
A gaming monetary instrument system for detecting a fraudulent activity in a monetary instrument transaction, the gaming monetary instrument system comprising: a plurality of devices, a first device of the plurality of devices being operable to issue a first monetary instrument, and a second device of the plurality of devices being operable to receive the first monetary instrument; and a server operable to be coupled one or more of the plurality of devices via a network, and having one or more processors and memory storing instructions, which, when executed, cause the processor to at least: communicate with the first device to issue the first monetary instrument having a first monetary value and a first data structure linking the first device to transactions occurred at one or both the first device and the second device, generate a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time, communicate with the second device to validate the first monetary instrument, when received at the second device, for the fraudulent activity based on a first pattern established for at least one of the second device, the first record generated, and the first data structure on the first monetary instrument received, log one or more activities at the second device when the first monetary instrument is validated, communicate with the second device to issue a second monetary instrument with a second data structure linking the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure to the second device, and generate a second record for the second monetary instrument based on second monetary instrument including the second data structure, the first record, the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure.
Independent Claim 8:
A method for detecting a fraudulent activity in a gaming monetary instrument system, the gaming monetary instrument system having a plurality of devices, a first device of the plurality of devices being operable to issue a first monetary instrument, and a second device of the plurality of devices being operable to receive the first monetary instrument, and a server operable to be coupled one or more of the plurality of devices via a network, and having one or more processors and memory storing instructions, which, when executed, cause the processor to at least initiate a transaction, the method comprising: issuing at the first device the first monetary instrument having a first monetary value and a first data structure linking the first device to transactions occurred at one or both the first device and the second device; generating a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time; validating at the second device the first monetary instrument, when received at the second device, for the fraudulent activity based on a first pattern established for at least one of the second device, the first record generated, and the first data structure on the first monetary instrument received; issuing at the second device a second monetary instrument with a second data structure linking the first monetary instrument validated, one or more activities logged at the second device when the first monetary instrument is validated, the first monetary value, and the first data structure to the second device; and generating a second record for the second monetary instrument based on the second monetary instrument including the second data structure, the first record, the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure.
Independent Claim 14:
A non-transitory computer-readable medium comprising one or more sequences of instructions, for detecting a fraudulent activity in a monetary instrument transaction on a gaming monetary instrument system including a plurality of devices, a first device of the plurality of devices being operable to issue a first monetary instrument, and a second device of the plurality of devices being operable to receive the first monetary instrument, and a server operable to be coupled one or more of the plurality of devices via a network, and having one or more processors, the one or more sequences of instructions, which, when executed, cause the one or more processors to perform the steps of: communicating with the first device to issue the first monetary instrument having a first monetary value and a first data structure linking the first device to transactions occurred at one or both the first device and the second device; generating a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time; validating at the second device the first monetary instrument, when received at the second device, for the fraudulent activity based on a first pattern established for at least one of the second device, the first record generated, and the first data structure on the first monetary instrument received; issuing at the second device a second monetary instrument with a second data structure linking the first monetary instrument validated, one or more activities logged at the second device, the first monetary value, and the first data structure to the second device; and generating a second record for the second monetary instrument based on second monetary instrument including the second data structure, the first record, the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure.
In summary, in regards to claims 1-20, with emphasis on at least Independent Claims 1, 8, and 14, the claimed invention focuses a system, method, and medium thereof comprising: a plurality of devices, a first device of the plurality of devices being operable to issue a first monetary instrument, and a second device of the plurality of devices being operable to receive the first monetary instrument; and a server operable to be coupled one or more of the plurality of devices via a network, and having one or more processors and memory storing instructions, which, when executed, cause the processor to at least: communicate with the first device to issue the first monetary instrument having a first monetary value and a first data structure linking the first device to transactions occurred at one or both the first device and the second device, generate a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time, communicate with the second device to validate the first monetary instrument, when received at the second device, for the fraudulent activity based on a first pattern established for at least one of the second device, the first record generated, and the first data structure on the first monetary instrument received, log one or more activities at the second device when the first monetary instrument is validated, communicate with the second device to issue a second monetary instrument with a second data structure linking the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure to the second device, and generate a second record for the second monetary instrument based on second monetary instrument including the second data structure, the first record, the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Mental Processes and Certain Methods of Organizing Human Activity.  
The claimed limitations of Claims 1, 8, and 14 reflect an abstract idea of “issuing at the first device the first monetary instrument having a first monetary value and a first data structure linking the first device to transactions occurred at one or both the first device and the second device; generating a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time; validating at the second device the first monetary instrument, when received at the second device, for the fraudulent activity based on a first pattern established for at least one of the second device, the first record generated, and the first data structure on the first monetary instrument received; issuing at the second device a second monetary instrument with a second data structure linking the first monetary instrument validated, one or more activities logged at the second device when the first monetary instrument is validated, the first monetary value, and the first data structure to the second device; and generating a second record for the second monetary instrument based on the second monetary instrument including the second data structure, the first record, the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure” which relates to concepts performed in the human mind (including an observation, evaluation, judgment, opinion)(Mental Processes) and/or fundamental economic principles or practices (including hedging, insurance, mitigating risk)(Certain Methods of Organizing Human Activity).  
The claimed limitations cover concepts of performed in the human mind (including an observation, evaluation, judgment, opinion)(Mental Processes) and/or fundamental economic principles or practices (including hedging, insurance, mitigating risk)(Certain Methods of Organizing Human Activity), but for the recitations of “the processor to”, “cause the one or more processor to”, “the first device to”, “the second device to”, “at the first device”, and/or “at the second device”.  That is, other than by reciting “the processor to”, “cause the one or more processor to”, “the first device to”, “the second device to”, “at the first device”, and/or “at the second device” nothing in the claims elements precludes the limitations to be performed in the human mind (including an observation, evaluation, judgment, opinion)(Mental Processes) and/or fundamental economic principles or practices (including hedging, insurance, mitigating risk)(Certain Methods of Organizing Human Activity).
For example, a person can implement the abstract idea as it pertains issuing at the first device the first monetary instrument (pencil/paper create a voucher) having a first monetary value and a first data structure linking the first device to transactions occurred at one or both the first device and the second device (fundamental economic practice); generating a first record (on paper or in the mind) for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time; validating (observation/mentally) at the second device the first monetary instrument, when received at the second device, for the fraudulent activity based on a first pattern established for at least one of the second device, the first record generated, and the first data structure on the first monetary instrument received (mental and/or fundamental economic practice); issuing at the second device a second monetary instrument (pencil/pager create a voucher) with a second data structure linking the first monetary instrument validated, one or more activities logged at the second device when the first monetary instrument is validated (pencil/paper or in the mind, fundamental economic practice), the first monetary value, and the first data structure to the second device; and generating a second record (on paper or in the mind) for the second monetary instrument based on the second monetary instrument including the second data structure, the first record, the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure (mental or fundamental economic practice).
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The claimed computer components (system, devices, server, monetary instrument, processor, memory/medium) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “system”, “devices”, “server”, “monetary instrument”, “processor”, and/or “memory/medium” used to apply the abstract idea merely implements the abstract idea at a high level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computer implemented game is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system, method, and/or medium and/or the extent to which a computer performs/implements the system, method, and/or medium. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggest that “Electronic Game Device(s) (EGDs) may include one or more of the following (or combinations thereof): mechanical slot machines, electronic slot machines, electronic gaming machines, mobile gaming devices, video gaming machines, server-based gaming machines, and/or other types of devices or components which provide capabilities for enabling casino patrons to participate in gaming and/or wagering activities.  In some embodiments, at least some mobile gaming devices may be implemented using personal mobile computing devices such as tablets, smartphones, laptops, PC's, and the like” (¶ 190); “Hardware and/or software+hardware hybrid embodiments of the automated gaming monetary instrument tracking techniques described herein may be implemented on a general-purpose programmable machine selectively activated or reconfigured by a computer program stored in memory.  Such programmable machines may include, for example, mobile or handheld computing systems, PDA, smart phones, notebook computers, tablets, netbooks, desktop computing systems, server systems, cloud computing systems, network devices, etc” (¶ 198); “The processor 510 may include any conventional processor or logic device” (¶ 309); and “FIG. 8 illustrates in block diagram format an exemplary casino gaming server system according to a specific embodiment of the present disclosure…… In at least one embodiment, the processor(s) 810 may include one or more commonly known CPUs which are deployed in many of today's consumer electronic devices…. the memory 816 may include functionality similar to at least a portion of functionality implemented by one or more commonly known memory devices such as those described herein and/or generally known to one having ordinary skill in the art” (¶ 370-409).  Such disclosure suggests that any software or hardware required by the claims are no more than generic components operating in their ordinary capacity.
Additionally, Poole (US 2002/0045476)(¶ 66), Seelig (US 2004/0082377)(¶ 118), Saffari (US 2004/0204233)(¶ 81, 107), Seelig (US 2007/0060257)(¶ 71), and Thomas (US 2016/0358424)(¶ 43) all teach that gaming machines capable of creating and receiving monetary instruments are well-known or conventional in the art.
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Nor do the dependent claims 2-7, 9-13, and 15-20 add “significantly more” since they merely add to the claimed concepts that relate to concepts performed in the human mind (including an observation, evaluation, judgment, opinion)(Mental Processes) and/or fundamental economic principles or practices (including hedging, insurance, mitigating risk)(Certain Methods of Organizing Human Activity).  The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing amount to “significantly more” for the same reasons noted above.  
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101. 

Best Applicable Prior Art
In regards to Claims 1, 8, and 10:  Mateen (US 2007/0235521) in view of Chamberlain (US 2004/0043813) in view of Friedman (US 8,821,255) teaches gaming monetary instrument system for detecting a fraudulent activity in a monetary instrument transaction, the gaming monetary instrument system comprising: a plurality of devices, a first device of the plurality of devices being operable to issue a first monetary instrument, and a second device of the plurality of devices being operable to receive the first monetary instrument; and a server operable to be coupled one or more of the plurality of devices via a network, and having one or more processors and memory storing one or more sequence of instructions (non-transitory computer-readable medium comprising one or more sequences of instructions), which, when executed, cause the one or more processors to at least (processor executing the method or steps of): communicate with the first device to issue the first monetary instrument having a first monetary value and a first record linking the first device to transactions occurred at one or both the first device and the second device, generate the first record for the first monetary instrument including the first monetary value allowing for tracking across multiple different transactions over time, communicate with the second device to validate the first monetary instrument, when received at the second device, communicate with the second device to validate the first monetary instrument, when received at the second device, for the fraudulent activity based on a first pattern established for at least one of the second device, the first record generated, and the first data structure on the first monetary instrument received, log one or more activities at the second device when the first monetary instrument is validated.
Mateen (US 2007/0235521) in view of Chamberlain (US 2004/0043813) in view of Friedman (US 8,821,255) fails to teach the first monetary instrument having a first data structure linking the first device to transactions occurred at one or both the first device and the second device, generate a first record for the first monetary instrument including the first data structure and the first monetary value allows tracking across multiple different transactions over time, communicate with the second device to issue a second monetary instrument with a second data structure linking the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure to the second device, and generate a second record for the second monetary instrument based on second monetary instrument including the second data structure, the first record, the first monetary instrument validated, the activities logged at the second device, the first monetary value, and the first data structure.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715